DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub. 2018/0341813) in view of Levinson et al (US 9,612,123).  
With respect to claim 1, Chen discloses 
A computer-implemented method of identifying an object within a video stream collected by a camera, and determining the consistency with which the object is identified within plural temporally spaced video frames of the video stream, (see Abstract, blobs are pixels in the video frames of an object) the method comprising:
receiving a first video frame of the plural video frames at a first time; 
identifying and [classifying] an object within the first video frame via [an object classifier algorithm]; 
labelling the object with [a classifier label based on the classification] of the object identified by the object classifier algorithm; 
storing the classifier label of the object together in association with an identifier of a first position of the object within the first video frame; 
receiving a second video frame of the plural video frames corresponding to a second time, temporally different from the first time; 
identifying and [classifying] an object within the second video frame via [an object classifier algorithm]; 
labelling the object with [a classifier label based on the classification] of the object identified by the object classifier algorithm, wherein the object in the second video frame is the same as the object in the first video frame; 
deriving a motion vector between the first video frame and the second video frame, using the position of the object in the first frame and the position of the object in the second frame having the same classifier label as the object in the first frame; and 
determining a consistency with which the object in the first video frame and the object in the second video frame have been identified, using the derived cumulative motion vector,  (see paragraphs 0107-0109, wherein 0107 a camera obtains a sequence of frames as a video, paragraph 0109, blob detection in 104, and tracking is done in tracking system 106 of figure 1, also a blob can be track across the frames of the video sequence, a blob is refer as the foreground of the frames for example an object, paragraph 0110, blob tracker tracks the blob in current and the next frame per the location of the blob, paragraph 0259, …motion of the blob tracker for each frame t is calculated based on …two bounding boxes of the blob tacker in two consecutive frames…velocity or motion can be demoted as Vt “motion vector” which is a two dimensional vector, also paragraph 0261 the inner products of the velocity vectors for the consecutive frames are calculated and accumulated, and paragraph 0262, consistency of the blobs are compared to a threshold for tracking the objects, )as claimed.
However, Chen fails to explicitly disclose 
identifying and [classifying] an object within the first video frame via [an object classifier algorithm]; 
labelling the object with [a classifier label based on the classification] of the object identified by the object classifier algorithm; 
storing the classifier label of the object together in association with an identifier of a first position of the object within the first video frame; 
receiving a second video frame of the plural video frames corresponding to a second time, temporally different from the first time; 
identifying and [classifying] an object within the second video frame via [an object classifier algorithm]; 
labelling the object with [a classifier label based on the classification] of the object identified by the object classifier algorithm, wherein the object in the second video frame is the same as the object in the first video frame, (emphasis added) as claimed.
Levinson in the same field teaches in col. 27, in lines 42-56, …Object tracker 2330 is configured to perform frame-to-frame estimations of motion for blobs, or other segmented image portions. Further, data association is used to associate a blob at one location in a first frame at time, t1, to a blob in a different position in a second frame at time, t2. In some examples, object tracker 2330 is configured to perform real-time probabilistic tracking of 3-D objects, such as blobs. Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label…; also in col. 43 , lines 30-40, …Mapping engine 3654 and any of its components may be implemented in hardware or software, or a combination thereof “object classifier algorithm”. Moreover, mapping engine 3654 may include any functionality and/or structure described herein, including one or more components of a perception engine to perform object detection, segmentation, and/or classification…, as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of object detection using computer method between frames.  The teaching of Levinson to 
Use a object detection algorithm for classifying objects can be incorporated in to the Chen system as a blob is identify between the frames and track an object in paragraph 0259-0260 of Chen for suggestion and the modification of the system yields the predicted results as claimed.   

With respect to claim 3, combination of Chen and Levinson further discloses wherein the camera is a first camera, and the method further comprises the steps of:
receiving a comparator video frame from a second video stream of a second camera, said second video stream having a field of view at least partially overlapping with a field of view of
the video stream of the first camera, the comparator video frame corresponding to the first time; identifying an object within the comparator video frame; and determining whether the object present in the overlapping fields of view are consistently labelled between the first video frame and the comparator video frame, (see Chen paragraph 0107, the video source 130 can be a camera or multiple cameras, and the system is again performed as detailed in the rejection of claim 1, also see figure 8 for the overlapping regions between the two frames as detailed in paragraphs 0233 and tracking in paragraph 0235-0236) as claimed.

With respect to claim 4, combination of Chen and Levinson further discloses including a step of storing one or both of the first video frame and the second video frame, with data indicative of the labelled object, when it is determined that the object has been identified consistently between the first video frame and the second video frame, (see Chen paragraph 0154 and 0155 with the figures 5, the persons are tracked with a labeled as tracker ID’s between the frames, and paragraph 0108 for the computing device with various examples of devices that includes memory for storing), as claimed.

With respect to claim 5, combination of Chen and Levinson further discloses comprising a step of storing one or both of the first video frame and the second video frame, with data indicative of the labelled object, when it is determined that a difference between the first video frame and the second video frame exceeds a threshold and when it has been determined that the object has been identified consistently between the first video frame and the second video frame, (see Chen paragraphs 0261-0262, and paragraph 0108 for the computing device with various examples of devices that includes memory for storing), as claimed.

With respect to claim 6, combination of Chen and Levinson further discloses wherein the method is repeated so as to build a training dataset formed of stored video frames, (see Chen paragraph 0105, video analytics can be trained to recognize the objects), as claimed.

With respect to claim 7, combination of Chen and Levinson further discloses computer-implemented method of training a machine learning based object classifier, using the dataset according to the method of claim 6, (see Chen paragraph 0126, a machine learning method can determine the current blob ….) as claimed.

Claims 8 and 10-13 are rejected for the same reasons as set forth in the rejections for claims 1 and 3-6, because claims 8 and 10-13 are claiming subject matter of similar scope as claimed in claims 1 and 3-6 respectively.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663